Citation Nr: 0125884	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  01-08 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date prior to November 1, 1998 
for the payment of dependency and indemnity compensation 
(DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
January 1961 and from April 1961 to February 1968.  He died 
in February 1985, and the appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 decision by the RO that granted 
the appellant's reopened claim for DIC benefits and 
determined that she was entitled to payment of such benefits 
beginning November 1, 1998.

In August 2001, the appellant submitted a VA Form 9 (Appeal 
to Board of Veterans' Appeals) in connection with the present 
appeal.  Therein, she asked the Board to reconsider a 
decision it had entered in August 1998, denying her 
application to reopen a claim for DIC benefits.  In this 
regard, the Board notes that it previously denied a motion 
for reconsideration of that decision in May 1999.  Moreover, 
she filed her more recent request for reconsideration, not 
with the Director of the Board's Administrative Service, as 
required by regulation, but with the RO.  See 38 C.F.R. 
§ 20.1001(b) (2001) ("a motion for reconsideration of a 
prior [Board] decision . . . must be filed [with the Director 
of the Board's Administrative Service].") (emphasis added).  
Accordingly, because her submission was not properly filed, 
it cannot be accepted as a valid motion.  To the extent that 
she wishes to again seek reconsideration of the Board's 
August 1998 decision, she is referred to the filing 
requirements set out at 38 C.F.R. § 20.1001(a)-(b) (2001).

Also in August 2001, the appellant's representative filed 
written argument in connection with the present appeal.  The 
representative asserted, in part, that "this case has been 
improperly adjudicated from the September 16, 1985, rating 
decision."  The representative argued that the RO in 
September 1985 had "erroneously missed the fact that the 
veteran was treated in service for hypertension," that the 
appellant had not known what she needed to submit in order to 
substantiate her claim, and that she was not informed by VA.  
The representative concluded, "If that initial rating 
decision would have properly considered the veteran's 
hypertension in service[,] DIC benefits would have been 
properly paid from 1985.  This has been grossly unfair to the 
claimant."  Later in his argument, the representative cited 
to 38 C.F.R. § 3.105(a) and opinions from the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) pertaining to clear and unmistakable error (CUE).  
Accordingly, it appears that the representative is seeking 
revision or reversal of the RO's September 1985 decision on 
the basis of CUE.

As an initial matter, the Board notes that the RO's September 
1985 decision is not immune from revision under 38 C.F.R. 
§ 3.105(a).  This is so because, although the Board 
subsequently disallowed the appellant's DIC claim in August 
1998, the Board's decision was limited to the question of 
whether new and material evidence had been received to reopen 
the claim.  Consequently, because the Board did not reach the 
merits of the appellant's underlying claim for DIC benefits, 
the Board's August 1998 decision did not "subsume" the RO's 
September 1985 decision.  See, e.g., Donovan v. West, 
158 F.3d 1377 (Fed. Cir. 1998), cert. denied, 526 U.S. 1019 
(1999).

The Board also notes, however, that CUE is a very specific 
and rare kind of error.  If a claimant wishes to reasonably 
raise a claim of CUE, there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why one would be 
compelled to reach the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the alleged error.  Bustos v. West, 179 
F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 120 S. Ct. 
405 (1999); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  If 
the error alleged is not the type of error that, if true, 
would be CUE on its face, if the claimant is only asserting 
disagreement with how the RO evaluated the facts before it, 
if the claimant has only alleged a failure on the part of VA 
to fulfill its duty to assist, or if the claimant has not 
expressed with specificity how the application of cited laws 
and regulations would dictate a "manifestly different" 
result, the Court has indicated that the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or lack of entitlement under the law.  
Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 
Vet. App. 377, 384 (1994).

Here, the appellant's representative has not raised a legally 
sufficient claim of CUE in the RO's September 1985 decision.  
His argument to the effect that the appellant did not know 
what to submit in order to substantiate her claim in 1985, 
and that VA did not inform her, amounts to nothing more than 
an assertion that VA failed to fulfill its duty to assist.  
As noted above, that sort of argument cannot form the basis 
of a valid CUE claim.  Moreover, there was no medical 
evidence in the record at the time of the September 1985 
decision that linked the veteran's high blood pressure in 
service to the portal hypertension or other causes of death 
listed on his death certificate.  See Dorland's Illustrated 
Medical Dictionary 801 (28th ed. 1994) (defining "portal 
hypertension" as "abnormally increased blood pressure in 
the portal venous system, a frequent complication of 
cirrhosis of the liver").  The appellant's representative 
has not provided persuasive reasons as to why, in the absence 
of such evidence, the RO should have been compelled to reach 
a manifestly different result.  Accordingly, because the 
representative has not stated a valid claim of CUE with 
respect to the September 1985 decision, the Board will limit 
its consideration of the current appeal to the effective date 
question only, without any further reference to the CUE 
issue.


FINDINGS OF FACT

1.  The veteran died in February 1985.

2.  By a decision entered in September 1985, the RO denied 
the appellant's original claim for DIC benefits; she was 
notified of the RO's decision, and of her appellate rights, 
but she did not initiate an appeal within one year.

3.  By a decision entered in August 1998, the Board denied 
the appellant's application to reopen her previously denied 
claim for DIC benefits.

4.  On October 8, 1998, the appellant filed another 
application to reopen her claim for DIC benefits; based on 
additional evidence received the same day, the RO reopened 
her claim and granted DIC benefits, with payment to begin 
November 1, 1998.



CONCLUSION OF LAW

An effective date prior to November 1, 1998 for the payment 
of DIC benefits is not warranted.  38 U.S.C.A. §§ 5103, 
5103A, 5108, 5110, 5111, 7104, 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.156, 3.400, 20.200, 20.201, 20.202, 20.302, 
20.1100, 20.1103 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, while the appeal of this claim was 
pending, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (now codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West Supp. 2001)).  Thereafter, on August 
29, 2001, VA promulgated regulations to implement the new 
law.  See Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  With the exception of the amendments to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), the provisions of the VCAA and 
associated regulations are applicable to all claims filed on 
or after November 9, 2000, or filed before November 9, 2000 
and not yet final as of that date.  See VCAA § 7(a), 
reprinted in 38 U.S.C.A. § 5107 (West Supp. 2001) (Historical 
and Statutory Notes, Effective and Applicability Provisions); 
66 Fed. Reg. 45,620 (Aug. 29, 2001); VAOPGCPREC 11-2000, 66 
Fed. Reg. 33,311 (June 21, 2001).

Prior to enactment of the VCAA, VA had an obligation to 
notify a claimant of the evidence necessary to complete an 
application for benefits if the claimant's application was 
incomplete.  See 38 U.S.C.A. § 5103 (West 1991).  If the 
claimant had a hearing, VA had an obligation to fully explain 
the issues and suggest the submission of evidence that the 
claimant may have overlooked that would be advantageous to 
her position.  See 38 C.F.R. § 3.103(c) (2000).  In addition, 
if the claimant submitted a well-grounded claim for benefits, 
VA had a duty to assist her in developing the facts pertinent 
to the claim.  See 38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 524 U.S. 
940 (1998).
 
Under the new law and regulations, VA is required to notify a 
claimant and the claimant's representative, if any, of the 
information necessary to complete her application if her 
application is incomplete.  38 U.S.C.A. § 5102(b) (West Supp. 
2001).  Moreover, irrespective of whether the claimant has 
had a hearing, VA is required to notify the claimant and the 
claimant's representative, if any, of any information or 
evidence necessary to substantiate her claim for VA benefits.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  VA is also required to make reasonable efforts 
to assist a claimant in obtaining evidence to substantiate 
the claim-even if the claim would not have been well 
grounded under prior law-unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(d)).  As part of the assistance required by 
the new law, VA is required to make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  38 U.S.C.A. § 5103A(b) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).  VA is also required to afford a 
claimant a medical examination and/or medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
noted that when the controlling law changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, "the question 
arises as to which law now governs."  Id. at 311.  In that 
regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.

Here, neither Congress nor the VA Secretary has required that 
the new law and regulations be given only prospective effect.  
Indeed, as noted above, with the exception of the amendments 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) (none of which 
are applicable here), the provisions of the VCAA and 
associated regulations have been made applicable to all 
claims filed on or after November 9, 2000, or filed before 
November 9, 2000 and not yet final as of that date.  
Accordingly, because the appellant's claim was filed before 
November 9, 2000, and because her appeal to the Board was 
still pending on that date, she is entitled to have her claim 
adjudicated under the more favorable of the old and new 
provisions.

Turning to the question of which of those provisions is more 
favorable, the Board finds that the new law and regulations 
are somewhat more favorable than the old.  This is so because 
the new law contains some additional safeguards not provided 
for under former law.  For instance, in obtaining records not 
in the custody of a Federal department or agency, VA is 
required under the new law to make more than one request for 
such records if the initial request is unsuccessful, unless 
the response to the initial request indicates that the 
records sought do not exist or that a follow-up request for 
the records would be futile.  66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(1)).  
In addition, if VA is unable to obtain Federal or non-Federal 
records, VA is required under the new law to provide notice 
to the claimant containing the identity of the records VA was 
unable to obtain; an explanation of the efforts VA made to 
obtain the records; a description of any further action VA 
will take regarding the claim, including notice that VA will 
decide the claim based on the evidence of record unless the 
claimant submits the records VA was unable to obtain; and 
notice that the claimant is ultimately responsible for 
providing the evidence.  66 Fed. Reg. 45,620, 45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(e)).  These, 
and other, procedural safeguards are more particularized 
under the new law as compared to the old, and in that respect 
the new law is more favorable.  Consequently, the appellant 
is entitled to have her claim considered under the new law.

In this regard, the Board finds that the requirements of the 
VCAA and associated regulations have been satisfied.  By 
virtue of the statement of the case furnished the appellant 
in July 2001, she has been notified of the information and 
evidence necessary to substantiate her claim.  In addition, 
with respect to the duty to assist, it appears clear from the 
record that all of the evidence relevant to her claim has 
been obtained for review.  The Board will therefore proceed 
to a consideration of the merits of this appeal.

II.  Effective Date

The general rule with regard to the effective date to be 
assigned for an award based on an original claim for DIC 
benefits is that the effective date "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991).  See 38 C.F.R. § 3.400 
(2001) (to the same effect).  An exception to that rule 
applies if an application for DIC benefits is received within 
one year from the date of the veteran's death, and an award 
is made on the basis of that application.  In that situation, 
the effective date of the award is made retroactive to "the 
first day of the month in which the death occurred."  
38 U.S.C.A. § 5110(d)(1) (West 1991).  See 38 C.F.R. 
§ 3.400(c)(2) (2001) (to the same effect).

If a survivor files an application for DIC benefits with VA, 
and the claim is disallowed, she has the right to appeal that 
disallowance to the Board.  See, e.g., 38 U.S.C.A. 
§§ 7104, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 20.200, 
20.201, 20.202 (2001).  If she does not initiate an appeal 
within one year, however, or if she initiates a timely appeal 
and the appeal is denied, the disallowance becomes final.  
See 38 C.F.R. §§ 20.302(a), 20.1100, 20.1103 (2001).  
Thereafter, any award based on a subsequently filed 
application for DIC can be made effective no earlier than the 
date of the new application (unless the award is based on the 
receipt of corrected or misplaced service department 
records).  See 38 U.S.C.A. §§ 5110(a), (i), 5108 (West 1991); 
38 C.F.R. §§ 3.156(c), 3.400(q), (r) (2001).

Section 5111, Title 38, United States Code, governs when 
payment of monetary benefits may commence following an award 
of DIC.  That section provides, with exceptions not here 
applicable, that, notwithstanding the rules governing the 
effective date of an award of DIC, "payment of monetary 
benefits . . . may not be made to an individual for any 
period before the first day of the calendar month following 
the month in which the award . . . became effective."  
38 U.S.C.A. § 5111 (West 1991).

Applying the foregoing laws and regulations to the facts of 
the present case, the Board finds that an effective date 
prior to November 1, 1998 for the payment of DIC benefits is 
not warranted.  The record shows that the appellant filed an 
original claim for DIC benefits in April 1985, and that the 
RO denied that claim by a decision entered in September 1985.  
She was notified of the RO's decision, and of her appellate 
rights, but she did not initiate an appeal within one year.  
As a result, that decision became final.  See 38 C.F.R. 
§ 19.192 (1985).  In March 1995, the appellant filed an 
application to reopen her claim.  The RO denied that 
application in June 1995, and she perfected an appeal to the 
Board.  In August 1998, the Board also denied her application 
to reopen.  That decision was final when entered.  See 
38 C.F.R. § 20.1100(a) (2001).  Inasmuch as she next filed an 
application to reopen the claim for DIC on October 8, 1998, 
and the award of DIC was not based on the receipt of 
corrected or misplaced service department records, the award 
can be made effective no earlier than October 8, 1998, and 
payment of benefits on that award can be no made effective no 
earlier than November 1, 1998.  Her claim for an earlier 
effective date for payment of DIC must therefore be denied.



ORDER

The appeal is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

